EXAMINER’S REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	 The prior art of record fails to disclose or suggest the recited method of forming blocks of the reciting mineral-reinforced composite material and incorporating said composite material blocks in a gel-coated multilayer composite material, wherein the composite material blocks are positioned between layers formed from the recited identical laminate composition (claim 8, 20).
 	GLUCK (4,572,865) and BLOUNT (US 4,200,697) and FRISCH ET AL (US 5,091,436) and HANUSA (US 4,763,827) and SELF (US 4,192,791) and ROUYRE ET AL (US 2010/0276542) and CN 101792569 and ANDERSEN ET AL (US 6,231,970) fail to disclose a method of utilizing the recited composite material blocks in gel-coated articles containing the recited identical calcium sulfate-containing layers; CN 101792569 fails to disclose the recited method of forming and utilizing reinforcing composite block members; HOFMANN ET AL (US 2005/0281999) and MIKKELSEN ET AL (US 2010/0189973) and MIKKELSEN ET AL (US 2010/0209651) fail to disclose a method of embedding reinforcing composite material blocks into a gel-coated article containing the recited identical calcium sulfate-containing layers; CA 1082051 and JP 01-038222 fail to disclose a method of forming gel-coated composites formed using the recited identical calcium sulfate-containing layers and containing composite material reinforcing blocks; HOPPE ET AL (US 4,099,280) and SCHIFFMANN ET AL (US 2008/0127604) fail to disclose the use of reinforcing blocks made from the recited mineral-containing cured composite material; 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 22, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787